Case 2:20-cv-02874-AB-SK Document 69 Filed 10/21/20 Page 1 of 2 Page ID #:801




 1   PAUL B. BEACH, State Bar No. 166265
     pbeach@lbaclaw.com
 2   JIN S. CHOI, State Bar No. 180270
     jchoi@lbaclaw.com
 3   LAWRENCE BEACH ALLEN & CHOI, PC
     100 West Broadway, Suite 1200
 4   Glendale, California 91210-1219
     Telephone No. (818) 545-1925
 5   Facsimile No. (818) 545-1937
 6   Attorneys for Defendants
     County of Los Angeles, Sheriff Alex Villanueva, and Barbara Ferrer
 7
 8                          UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11    ADAM BRANDY, an individual;             )   Case No. 2:20-cv-02874-AB-SK
      et al.,                                 )
12                                            )   Honorable Andre Birotte, Jr.
                     Plaintiffs,              )
13                                            )
             vs.                              )   NOTICE OF LODGING OF
14                                            )   [PROPOSED] JUDGMENT
      ALEX VILLANUEVA, in his                 )
15    official capacity as Sheriff of Los     )
      Angeles County, California, and in      )
16    his capacity as the Director of         )
      Emergency Operations; et al.,           )
17                                            )
                     Defendants.              )
18                                            )
19
20
21          TO THE HONORABLE COURT, ALL PARTIES, AND TO THEIR
22   COUNSEL OF RECORD:
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///

                                              1
     BRANDY\NOTICE OF LODGING PROP JUDGMENT
Case 2:20-cv-02874-AB-SK Document 69 Filed 10/21/20 Page 2 of 2 Page ID #:802




 1          PLEASE TAKE NOTICE that Defendants County of Los Angeles, Sheriff
 2   Alex Villanueva, and Barbara Ferrer hereby lodge the [Proposed] Judgment in the
 3   above-referenced case.
 4
 5   Dated: October 21, 2020                  LAWRENCE BEACH ALLEN & CHOI, PC
 6
 7                                            By         /s/ Paul B. Beach             _
 8                                                 Paul B. Beach
                                                   Attorneys for Defendants
 9
                                                   County of Los Angeles,
10                                                 Sheriff Alex Villanueva,
11
                                                   and Barbara Ferrer

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               2
     BRANDY\NOTICE OF LODGING PROP JUDGMENT
